           Case 1:19-cr-00904-RA Document 21 Filed 03/30/20 Page 1 of 1



                       LAW OFFICES OF JAMES R. DEVITA, PLLC
                                    81 MAIN STREET, SUITE 504
                                WHITE PLAINS, NEW YORK 10601-1719
                                            (914) 328-5000
                                         FAX (914) 946-5906
                                 E-Mail: jdevita@jamesrdevitalaw.com
                                                                                           —
                                                                                 NEW YORK CITY OFFICE:
                                                                                 217 BROADWAY, SUITE 707
                                                                                 NEW YORK, NY 10007
                                                                                 (212) 619-3730




                                              March 30, 2020


Via ECF
Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                       Re: United States v. Tiquan Reese and Malik Jennings, 19 Cr. 904(RA)

Dear Judge Abrams:

I represent defendant Malik Jennings in the above referenced action. I am writing to request that
the pretrial conference scheduled for April 19, 2020 be adjourned for an additional three months,
in light of the current travel restrictions and limitations on court proceedings in place because of
the coronavirus pandemic. I have consulted with Assistant United States Attorney Kudla and
Ariel Warner, Esq., counsel to Mr. Reese, and they both consent to this request. In addition, all
parties consent to an interests of justice exclusion of time under the Speedy Trial Act through the
next date set by the Court for the pretrial conference.

                                      Respectfully submitted,


                                      James R. DeVita

cc:    Danielle M. Kudla, Esq.                                         Application granted. The conference is
       Assistant United States Attorney (Via ECF)                      adjourned to July 10, 2020 at 11:30 a.m.
                                                                       Time is excluded until July 10, 2020,
       Ariel Charlotte Werner, Esq. (Via ECF)                          under the Speedy Trial Act, pursuant to
                                                                       18 U.S.C. Section 3161(h)(7)(a).

                                                                       SO ORDERED.


                                                                       ____________________________
                                                                       Ronnie Abrams, U.S.D.J.
                                                                       March 30, 2020
